     Case 4:12-cr-00168 Document 427 Filed on 03/04/19 in TXSD Page 1 of 4




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

UNITED STATES OF AMERICA,

      Plaintiff–Respondent;
                                                 Criminal No. H-12-168
v.
                                                 (Civil No. H-17-1879)
DARREN D. CHAKER,

      Defendant–Movant.

       UNITED STATES’ RESPONSE TO SEALED MOTION

      Defendant–Movant Darren D. Chaker has moved for leave to file a

motion under seal. Doc. 426. 1 Although the Government cannot view the

sealed motion, Chaker’s proposed order suggests that the motion asks

this Court to reinstate his dismissed 28 U.S.C. § 2255 motion. See Doc.

426-1. As explained below, this Court should dismiss the motion for lack

of jurisdiction.

      In July 2018, this Court dismissed Chaker’s § 2255 motion for want

of prosecution after he failed to file a Court-ordered reply to the Govern-

ment’s response seeking summary judgment. Doc. 408. Chaker then


1     “Doc.” refers to docket entries in Criminal No. H-12-168.
    Case 4:12-cr-00168 Document 427 Filed on 03/04/19 in TXSD Page 2 of 4




moved for an extension of time to file a reply, which this Court denied in

October 2018. Doc. 414. The Court simultaneously entered a final dismis-

sal order. Doc. 415. The following month, Chaker timely appealed the

Court’s July and October 2018 orders. Doc. 416; see Fed. R. App. P.

4(a)(1)(B). The appeal is pending in the Fifth Circuit. See United States

v. Chaker, No. 18-20785 (5th Cir.).

      “[W]hen a notice of appeal transfers jurisdiction to” the circuit court

of appeals, “district courts lose the ability to vacate their orders that have

been appealed.” Lopez Dominguez v. Gulf Coast Marine & Assocs., Inc.,

607 F.3d 1066, 1073 (5th Cir. 2010) (per curiam). Because Chaker has

appealed this Court’s orders, including its dismissal of his § 2255 motion,

this Court lacks jurisdiction to rule on any motion related to the dismissal

of his § 2255 motion. Until it rules, the Fifth Circuit has exclusive juris-

diction over this case and, specifically, the motion’s dismissal.

      Accordingly, this Court should dismiss Chaker’s sealed motion

(Doc. 426) for lack of jurisdiction.




                                       2
Case 4:12-cr-00168 Document 427 Filed on 03/04/19 in TXSD Page 3 of 4




                              Respectfully submitted,

                              RYAN K. PATRICK
                              United States Attorney

                              CARMEN CASTILLO MITCHELL
                              Chief, Appellate Division

                              s/ Andrew R. Gould
                              ANDREW R. GOULD
                              Assistant United States Attorney
                              Attorney-in-Charge
                              Texas No. 24102713
                              Southern District of Texas No. 2403835
                              1000 Louisiana Street
                              Suite 2300
                              Houston, Texas 77002
                              Telephone: (713) 567-9102
                              Fax: (713) 718-3302
                              andrew.gould@usdoj.gov




                                 3
    Case 4:12-cr-00168 Document 427 Filed on 03/04/19 in TXSD Page 4 of 4




                     CERTIFICATE OF SERVICE

     I, Andrew R. Gould, certify that on March 4, 2019, a true and cor-

rect copy of the above United States’ Response to Sealed Motion was

served via CM/ECF filing on the United States District Clerk for the

Southern District of Texas; and via United States certified mail, return

receipt requested, on the following:

     Darren D. Chaker
     1140 Wall Street #77
     La Jolla, CA 92038

                                  s/ Andrew R. Gould
                                  ANDREW R. GOULD
                                  Assistant United States Attorney
